                                                                                                              FILED
                                                                                                         October 20, 2020
                                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                                       WESTERN DISTRICT OF TEXAS
                                  UNITED STATES DISTRICT COURT                                                                    JU
                                                                                                   BY: ________________________________
                                   WESTERN DISTRICT OF TEXAS                                                               DEPUTY
                                      SAN ANTONIO DIVISION

    CARLOS RAFAEL PUCHI                                       §
    CARMENATE, A#213 467 489,                                 §
                                                              §
                             Petitioner,                      §
                                                              §
    v.                                                        §
                                                              §
    WILLIAM BARR, Attorney General;                           §                  SA-20-CV-01050-OLG
    CHAD WOLF, Acting Secretary of DHS;                       §
    DEBORAH ACHIM, ICE Field Office                           §
                                                              §
    Director; REYNALDO CASTRO, Warden,                        §
    South Texas ICE Processing Center,1                       §
                                                              §
                             Respondents.                     §


                                           ORDER OF DISMISSAL

         Before the Court is pro se Petitioner Carlos Rafael Puchi Carmenate’s (“Puchi Carmenate”)

28 U.S.C. § 2241 Petition for Writ of Habeas (ECF No. 1). When Puchi Carmenate filed his

Petition, he neither paid the filing fee nor filed an application to proceed in forma pauperis.

(“IFP”). Therefore, by Order dated September 9, 2020, Puchi Carmenate was ordered to either pay

the filing fee or file a proper IFP application. (ECF No. 2). In the Order, the Court advised Puchi

Carmenate that if he failed to file to comply with the Court’s Order, his Complaint could be

dismissed for want of prosecution. (Id.). Puchi Carmenate has neither paid the filing fee, filed an

IFP application, nor otherwise responded to this Court’s Order. (ECF No. 2).




1
  Petitioner Carlos Rafael Puchi Carmenate named a majority of Respondents only by title. However, Respondents
are readily identifiable from sources whose accuracy cannot reasonably questioned. See FED. R. EVID. 201(b)(2).
(stating court may judicially notice fact not subject to reasonable dispute if it can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned). Additionally, Petitioner Carlos Rafael Puchi
Carmenate failed to name the facility in which Respondent Reynaldo Castro serves as warden. Finally, Chad Wolf is
the “acting” DHS secretary. See https://www.dhs.gov/person/chad-f-wolf (last visited Oct. 20, 2020). Accordingly,
the Clerk of Court is directed to change the style of the case to: (1) reflect the names and titles of Respondents as set
out in the style of this Order; (2) include the name of the facility in which Respondent Castro serves as warden; and
(3) reflect Respondent Wolf’s status as “acting” secretary of DHS.
       Additionally, when Puchi Carmenate filed his section 2241 Petition, he was confined in

the South Texas ICE Processing Center. (ECF No. 1). On October 7, 2020, Respondents filed an

advisory with the Court in which they state Puchi Carmenate was released from custody on

September 15, 2020. (ECF No. 3). Attached to Respondent’s advisory as Exhibit 1 is an “ORDER

OF SUPERVISION” establishing Puchi Carmenate’s release. (Id., Exh. 1). Thus, Puchi

Carmenate’s address is no longer the South Texas ICE Processing Center.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a district court may sua

sponte dismiss an action for failure to prosecute or for failure to comply with any court order.

Griggs v. S.G.E. Mgmt., LLC, 905 F.3d 835, 844 (5th Cir. 2018); Larson v. Scott, 157 F.3d 1030,

1031 (5th Cir. 1998); see FED. R. CIV. P. 41(b). “This authority [under Rule 41(b) ] flows from the

court’s inherent power to control its docket and prevent undue delays in the disposition of pending

cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v. Wabash,

R.R. Co., 370 U.S. 626, 629 (1962)). The orderly and expeditious disposition of cases requires that

if a litigant’s address changes, he or she has a duty to inform the court of the change. Salazar v.

Wallace, No. 1:13CV447, 2019 WL 1065142, at *1 (E.D. Tex. Feb. 14, 2019), report and

recommendation adopted, No. 1:13-CV-447, 2019 WL 1062567 (E.D. Tex. Mar. 6, 2019). It is

neither feasible nor required that a clerk of court take it upon himself or herself to maintain current

address on the parties to pending action. Id. Rather, it is the responsibility of the parties—pro se

or otherwise—to inform the court of changes of address given that communications between a

court and litigants is principally conducted by mail. Id. Moreover, parties to an action are obligated

to make timely status inquiries and in so doing, would per force provide address changes as those

would be reflected in any written inquiry. Id.


                                                  2
       By failing to pay the required filing fee or file an IFP application, Puchi Carmenate has

failed to comply with this Courts September 9, 2020 Order. (ECF No. 2). Additionally, by not

providing this Court with his current address, Puchi Carmenate has prevented this Court from

communicating with him and moving this case towards resolution. He has, therefore, failed to

diligently prosecute this case as required. Accordingly, this case should be dismissed for want of

prosecution pursuant to Rule 41(b). See FED. R. CIV. P. 41(b).

       Moreover, in her Petition, the only relief requested by Puchi Carmenate is that he be

released and returned to Kentucky. (ECF No. 1). The “ORDER OF SUPERVISION” attached to

Respondent’s advisory returns Puchi Carmenate to Kentucky and permits him to be “at large”

within the state of Kentucky pending further hearings. (ECF No. 3, Exh. 1). Because Puchi

Carmenate has received the relief requested in his Petition, his claim for relief is moot. See Herman

v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001) (dismissing as moot inmate’s claim for declaratory

and injunctive relief when inmate had been transferred from offending facility).

       IT IS THEREFORE ORDERED that Petitioner Carlos Rafael Puchi Carmenate’s

28 U.S.C. § 2241 Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE for want of prosecution and because his sole request for relief is moot.



       SIGNED October ____,
                       20th 2020.




                                              _______________________________
                                              Orlando L. Garcia
                                              Chief United States District Judge




                                                 3
